Citation Nr: 1644856	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  14-04 482	)	DATE
	)
	)   

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for the service-connected right shoulder disability, in excess of 20 percent from April 9, 2010. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's wife; the Veteran's son 



ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1992 to May 1992.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the RO in Indianapolis, Indiana, which denied the increased rating issue on appeal.  The Veteran testified from Indianapolis, Indiana, at a July 2016 Board Videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.
Since the issuance of the December 2015 supplement statement of the case, VA has received additional VA treatment records, and a June 2016 VA examination report.  In this case, waiver is not necessary as to the increased rating for the right shoulder disability as the instant decision grants the maximum schedular 40 percent rating under the most applicable diagnostic code for the Veteran's shoulder disability for the entire rating period on appeal from April 9, 2010.  For this reason, a waiver of RO consideration is unnecessary.  See 38 C.F.R. § 20.1304 (2015).  

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

For the entire increased rating period on appeal from April 9, 2010, the service-connected right (major) shoulder disability has more nearly approximated arm motion limited to 25 degrees from the side. 




CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 40 percent have been met for the service-connected right shoulder from April 9, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The duty to notify was satisfied through an April 2010 letter to the Veteran that addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence, as well as effective dates.  The Veteran was additionally given specific notice regarding disability rating codes.  See Vazquez-Flores, 580 F.3d 1270.

Regarding the duty to assist in this case, the Veteran received VA examinations in June 2013, December 2015, and June 2016.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale, including as to functional impairment.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Increased Rating for the Right Shoulder Disability 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40
(1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  
See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the entire rating period from April 9, 2010, the Veteran is in receipt of a 
20 percent rating for dislocation of the clavicle of the right (major) shoulder under Diagnostic Code 5203.  There is no higher rating than 20 percent under Diagnostic Code 5203; however, under Diagnostic Code 5201, limitation of an arm at the shoulder level warrants a 20 rating whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 
30 percent rating is warranted for the major extremity.  When motion is limited to 25 degrees from the side, a 40 percent (maximum) rating is warranted for the major extremity.  38 C.F.R. § 4.71a. 

Normal ranges of shoulder flexion and abduction are from 0 to 180 degrees, and external and internal rotation are from 0 to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2015).  In determining whether a veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-316 (2003).

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating  is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45.  

Additionally, painful motion is an important factor of disability, and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Veteran contends generally that a higher rating for the service-connected right shoulder disability is warranted.  At the July 2016 Board hearing, the Veteran testified to chronic pain, which had worsened in severity over the previous 20 years, the inability to lift the arm from the side, weakness, fatigue, and dislocations.  The Veteran also advanced that his wife helped him shower and shave, and the Veteran's wife and son testified to the Veteran's inability to use the right arm, to include lifting and moving.  See July 2016 Board hearing transcript.  February 2014 lay statements reflect both the Veteran's wife and son wrote that they had witnessed the Veteran experience chronic right shoulder pain, which impacted the ability to sleep, drive, and lift. 

Various VA and private treatment records dated throughout the period on appeal from April 9, 2010 reflect treatment for symptoms of the right shoulder disability.  A March 2012 VA treatment record reflects the Veteran reported increased right shoulder pain and stiffness.  A June 2012 VA treatment record reflects self-reports of chronic right shoulder pain rated as 7 to 8 on a 1-10 pain scale, aggravated by physical activity.  The June 2012 VA examiner assessed physical limitations.  An April 2015 VA treatment record reflects treatment for right shoulder pain described as a 7 to 8 on the 1-10 pain scale with the VA examiner assessing weakness, numbness, and popping.  An April 2016 VA treatment record reflects a shoulder specialist recommend a total right shoulder replacement.  A May 2016 VA treatment record reflects the Veteran reported right shoulder pain with the VA examiner assessing decreased range of motion, strength, and activity.  

In June 2013 the Veteran underwent a VA examination for the right shoulder disability.  The June 2013 VA examination report reflects the Veteran reported right shoulder pain that "significantly" limited activity, weakness, and flare-ups.  Range of motion testing of the right shoulder reflects flexion to 90 degrees with pain beginning at 90 degrees, abduction to 90 degrees with pain beginning at 
90 degrees, external rotation to 50 degrees with pain beginning at 50 degrees, and internal rotation to 60 degrees with pain beginning at 60 degrees.  After three repetitions, internal and external rotation were each measured to 40 degrees.  The VA examiner assessed less movement than normal, weakness, excess fatigability, and pain.  The VA examiner opined that range of motion testing indicated right shoulder pain and weakness could significantly limit functional ability during flare-ups.  The June 2013 VA examiner also assessed a right shoulder scar, neither painful nor unstable, eight centimeters long and one centimeter wide.  

An April 2015 private treatment letter reflects treatment for chronic right shoulder pain and weakness, which limited the ability to reach overhead, lift heavy items, and/or perform repetitive tasks.  The April 2015 private examiner also wrote that the right shoulder disability manifested as a loss of range of motion, which "compromised" the ability to "preform social grooming or hygiene tasks," as well as impacting the ability to sleep.  The April 2015 private examiner recommended chiropractic manipulation and range of motion exercises.  

A December 2015 VA examination report (with corresponding addendum) reflects the Veteran reported right shoulder pain as an 8 on the 1-10 pain scale, and denied flare-ups.  The December 2015 VA examination report reflects the Veteran was unable to perform range of motion testing due to "severe pain."  The December 2015 VA examiner, in addendum, assessed guarding of movements at shoulder level and infrequent episodes of right shoulder recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  The December 2015 VA examiner also assessed a right shoulder scar, neither painful or unstable, eight centimeters long and one centimeter wide. 

An April 2016 private examination report reflects the Veteran reported ongoing symptoms of the right shoulder disability for the previous 20 years, to include pain, clicking/popping, and decreased range of motion.  Upon examination, range of motion testing reflects flexion to 80 degrees, external rotation to 15 degrees, and internal rotation to the greater trochanter, each with pain.  The April 2016 private examiner noting discussing a total shoulder arthroplasty. 

A June 2016 VA examination report reflects the Veteran reported flare-ups and the inability to attend to personal hygiene after toileting due to pain.  Upon examination, range of motion testing of the right shoulder reflects flexion to 
70 degrees with pain beginning at 70 degrees, abduction to 70 degrees with pain beginning at 70 degrees, and both internal and external rotation to 0 degrees.  The June 2016 VA examiner assessed disturbance of locomotion, recurrent infrequent dislocation of the glenohumeral joint, a history of mechanical symptoms such as clicking and catching, and limited functional ability due to pain and fatigue.  The June 2016 VA examination report also notes a right shoulder rotator condition, with positive Hawkins' Impingement test, empty-can test, external rotation/infraspinatus strength test (external rotation against resistance), and lift-off subscapularis test (internal rotation).  The June 2016 VA examiner also assessed a right shoulder scar, neither painful nor unstable, seven centimeters long and one-half of one centimeters wide. 

After a review of the evidence, both lay and medical, the Board finds that for the entire increased rating period on appeal from April 9, 2010, the service-connected right shoulder disability has more nearly approximated arm motion limited to 
25 degrees from the side as required for a higher rating of 40 percent under Diagnostic Code 5201.  

Findings from the numerous VA and private treatment records, to include the June 2013, December 2015, and June 2016 VA examination reports, as well as the April 2016 private examination, coupled with the Veteran's testimony at the July 2016 Board hearing, show limitations that more nearly approximate a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Shoulder and Arm for the symptoms and level of impairment actually demonstrated by the shoulder disability from April 9, 2010.  Diagnostic Code 5201 provides a 40 percent (maximum) schedular rating for the major (dominant) extremity when motion is limited 25 degrees from the side for the major extremity.  In this case, the right shoulder is the Veteran's dominant extremity and the right shoulder disability has manifested symptoms and functional impairment including chronic pain, pain on movement, weakness, fatigue, and the inability to lift the arm from the side.  

As noted above, the Veteran consistently reported the inability to lift the arm from the side, as reflected in December 2015 VA examination report and at the July 2016 Board hearing, which the Board finds to more closely approximate arm motion limited to 25 degrees from the side as required for a higher rating of 40 percent.  While the June 2013 and June 2016 VA examination reports reflect range of motion measurements that indicate that the Veteran was able to lift the arm, shoulder abduction to 90 degrees in June 2013 and to 70 degrees in June 2016 is far less than full range of motion to 180 degrees, and the December 2015 VA examination report reflects the Veteran was unable to perform range of motion testing due to severe right shoulder pain.  Further, the June 2013 VA examiner also assessed that range of motion testing indicated right shoulder pain and weakness could significantly limit functional ability during flare-ups, and the June 2016 VA examiner noted disturbance of locomotion, recurrent, infrequent dislocation of the glenohumeral joint, a history of mechanical symptoms such as clicking and catching, and limited functional ability due to pain and fatigue, as well as a right shoulder rotator condition, with positive Hawkins' Impingement test, empty-can test, external rotation/infraspinatus strength test (external rotation against resistance), and lift-off subscapularis test (internal rotation).  Additionally, at the July 2016 Board hearing, the Veteran, wife, and son each credibly testified as to the Veteran's inability to lift the right arm from the side, which more nearly approximates a 40 percent rating.  

The Veteran has described severe pain when attempting to lift the arm from the side.  This specific evidence, particularly the limiting effects of pain on function and limitation of motion, has been considered as limiting motion and has been incorporated when reaching the finding that the right shoulder range of motion during flare-ups more nearly approximates arm motion limited to 25 degrees from the side.  See 38 C.F.R. § 4.45; DeLuca, 8 Vet. App at 206-207.  Accordingly, the evidence more nearly approximates the criteria for a 40 percent disability rating under Diagnostic Code 5201 for the entire increased rating period from April 9, 2010.  See 38 U.S.C. A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a.  The Board finds that the service-connected right shoulder disability is rated at the highest schedular rating under Diagnostic Code 5201; therefore, an increased schedular rating for limitation of motion of the shoulder in excess of 40 percent is not available. 

The Board has also considered whether a separate rating for neurological impairment associated with the right shoulder disability is warranted for any part of the appeal period for which a separate rating has not already been granted.  A July 2016 rating decision by the RO granted service connection for right hand carpal tunnel syndrome (claimed as right arm nerve damage) and right trapezoid dysfunction, both as secondary to the service-connected right shoulder disability, and assigned separate10 percent ratings, each effective November 23, 2015.  Should the Veteran disagree with the rating assigned and/or effective date, he should file a notice of disagreement within one year of the July 2016 rating decision.  
38 U.S.C.A. § 7105 (2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).  See Roper v. Nicholson, 20 Vet. App. 173 (2006); Ellington v. Peake, 541 F.3d 1364 (Fed. Cir. 2008) (holding that, when a separate rating has been assigned for a secondary disability and a notice of disagreement has not been filed, 38 C.F.R. § 3.310(a) does not require VA to adjudicate the elements of effective date or disability rating of a secondary disability in the same decision as the primary disability). 

Finally, the Board notes that the Veteran has a residual surgical scar related to the service-connected right shoulder disability.  The weight of the evidence is against finding that the surgical scar is painful, unstable, or greater than 39 square centimeters, and the Veteran has not contended he has such symptoms or impairment.  Further, the weight of the evidence is against finding that the surgical scar is productive of limitation of function of the right shoulder, and the Veteran has not contended he has such impairment.  For these reasons, the Board finds that the criteria are not met for a separate compensable rating for the scar under any of the Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118 (2015).  

Extraschedular Consideration

The Board has also evaluated whether the right shoulder disability should be referred for consideration of an extraschedular adjudication under 38 C.F.R. 
§ 3.321(b)(1) (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The right shoulder disability has manifested primarily as limited range of motion (both flexion and abduction), including due to pain.  The schedular rating criteria (Diagnostic Codes 5201, 5203) specifically contemplate all such symptomatology and functional impairment.  Moreover, as discussed above, motion limited by factors such as pain, weakness, and stiffness is incorporated into the schedular rating criteria for the musculoskeletal system, which includes the shoulder and arm.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, 8 Vet. App. at 205-206 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  As such, the Board finds that the schedular rating criteria are adequate to rate the right shoulder disability symptoms and functional impairment; therefore, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted for the service-connected right shoulder disability.

The Board notes that under Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render 

the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

An increased disability rating of 40 percent from April 9, 2010 for a right shoulder disability is granted.  


REMAND

TDIU 

A claim for a TDIU is part of a rating issue when such claim is raised by the record during the rating period.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's service-connected disabilities include the right shoulder disability rated as 
40 percent disabling (decided herein), a left shoulder disability rated as 20 percent disabling, a neck disability rated as 10 percent disabling, a right trapezoid disability rated as 10 percent disabling, right hand carpal tunnel syndrome rated as 10 percent disabling, headaches rated as 0 percent disabling, and an acquired psychiatric disorder rated as 70 percent disabling.  In a statement received by VA in August 2015, the Veteran wrote that had stopped working as a truck driver in 2000 "due to disability."  See August 2015 statement.  A June 2016 VA examination report reflects the Veteran reported that he had stopped working as a truck driver due to the service-connected right shoulder disability.  The June 2016 VA examiner opined that the service-connected neck disability impacted the ability to work, to include difficulties driving long distances and checking for blind spots; however, the June 2016 VA examiner did not assess whether the right shoulder disability impacted the ability to work.   

The Board finds that the evidence has reasonably raised a claim for a TDIU in conjunction with the higher initial rating issue decided herein; however, a remand is required prior to adjudication of the claim for a TDIU because the Veteran has not been provided adequate VCAA notice regarding substantiation of TDIU, nor has the AOJ adjudicated TDIU in the first instance.  

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  The AOJ should send the Veteran VCAA notice that addresses a claim for a TDIU.

2.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted for TDIU. The AOJ should take any additional development as deemed necessary.

3.  After all development has been completed, the AOJ should adjudicate the issue of entitlement to a TDIU based on the evidence of record.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


